                         Case 19-11466-KG        Doc 722       Filed 09/16/19       Page 1 of 3



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                      )
    In re:                            )                          Chapter 11
                                      )
    CENTER CITY HEALTHCARE, LLC d/b/a )                          Case No. 19-11466 (KG)
    HAHNEMANN UNIVERSITY HOSPITAL, et )
    al.,1                             )                          Jointly Administered
                                      )
                        Debtors.      )                          Re: Docket Nos. 205 and 301
                                      )

                        NOTICE OF EXTENSION OF BID DEADLINE AND AUCTION

        PLEASE TAKE NOTICE that on July 16, 2019, the above-captioned debtors and
debtors in possession (the “Debtors”) filed the Debtors’ Motion for Entry of (A) an Order
(I) Scheduling a Hearing to Consider Approval of the Sale or Sales of Substantially All Assets of
St. Christopher’s Healthcare, LLC and Certain Related Debtors and the Assumption and
Assignment of Certain Executory Contracts and Unexpired Leases, (II) Approving Certain
Bidding Procedures, Assumption and Assignment Procedures, and the Form and Manner of
Notice Thereof, (III) Establishing Procedures in Connection with the Selection of and
Protections Afforded to any Stalking Horse Purchasers, and (IV) Granting Related Relief; and
(B) One or More Orders (I) Approving the Sales or Other Acquisition Transactions for the
Assets; (II) Authorizing the Sales Free and Clear of All Encumbrances, (III) Authorizing the
Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, and
(IV) Granting Related Relief (the “Sale Motion”) [D.I. 205].

        PLEASE TAKE FURTHER NOTICE that on July 26, 2019, the United States
Bankruptcy Court for the District of Delaware entered the Order (I) Scheduling a Hearing to
Consider Approval of the Sale or Sales of Substantially All Assets of St. Christopher’s
Healthcare, LLC and Certain Related Affiliates and the Assumption and Assignment of Certain
Executory Contracts and Unexpired Leases, (II) Approving Certain Bidding Procedures,
Assumption and Assignment Procedures, and the Form and Manner of Notice Thereof,
(III) Establishing Procedures in Connection with the Selection of and Protections Afforded to
any Stalking Horse Purchasers, and (IV) Granting Related Relief (the “Bidding Procedures
Order”) [D.I. 301] that, among other things, approved the process and procedures (the “Bidding


1
             The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
             number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
             Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
             PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
             Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
             Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
             (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
             230 North Broad Street, Philadelphia, Pennsylvania 19102.



35908559.2 09/16/2019
                        Case 19-11466-KG       Doc 722        Filed 09/16/19     Page 2 of 3



Procedures”), through which the Debtors will solicit bids for the sale of substantially all the
assets of the STC Entities.2

       PLEASE TAKE FURTHER NOTICE that pursuant to the Bidding Procedures Order
and Bidding Procedures, the Debtors, in consultation with the Consultation Parties, are permitted
to modify the Bidding Procedures.

       PLEASE TAKE FURTHER NOTICE that the Debtors have determined, after
consultation with the Consultation Parties, to extend the Bid Deadline and the Auction as
follows:

       1.     The deadline to submit a Qualified Bid shall be September 18, 2019 at 2:00 p.m.
(prevailing Eastern time).

       2.      In the event that the Debtors timely receive more than one Qualified Bid, the
Debtors shall conduct an Auction for the sale of substantially all the assets of the STC Entities.
The Auction, if one is necessary, will commence on September 19, 2019 at 10:00 a.m.
(prevailing Eastern time), or such other date as determined by the Debtors, in consultation with
the Consultation Parties, at the offices of Saul Ewing Arnstein & Lehr LLP, Centre Square West,
1500 Market Street, 38th Floor, Philadelphia, PA 19102 (or at any other location as the Debtors
may hereafter designate on proper notice).

      PLEASE TAKE FURTHER NOTICE that all other deadlines set forth in the Bidding
Procedures Order and Bidding Procedures remain unchanged.




                         [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




2
             Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Sale
             Motion, Bidding Procedures Order and Bidding Procedures, as applicable.



                                                        -2-
35908559.2 09/16/2019
                        Case 19-11466-KG   Doc 722     Filed 09/16/19   Page 3 of 3



Dated: September 16, 2019                      SAUL EWING ARNSTEIN & LEHR LLP

                                            By: /s/ Mark Minuti
                                                Mark Minuti (DE Bar No. 2659)
                                                Monique B. DiSabatino (DE Bar No. 6027)
                                                1201 N. Market Street, Suite 2300
                                                P.O. Box 1266
                                                Wilmington, DE 19899
                                                Telephone: (302) 421-6800
                                                Fax: (302) 421-5873
                                                mark.minuti@saul.com
                                                monique.disabatino@saul.com

                                                        -and-

                                               Jeffrey C. Hampton
                                               Adam H. Isenberg
                                               Aaron S. Applebaum (DE Bar No. 5587)
                                               Centre Square West
                                               1500 Market Street, 38th Floor
                                               Philadelphia, PA 19102
                                               Telephone: (215) 972-7777
                                               Fax: (215) 972-7725
                                               jeffrey.hampton@saul.com
                                               adam.isenberg@saul.com
                                               aaron.applebaum@saul.com

                                               Counsel for Debtors and Debtors in Possession




                                                 -3-
35908559.2 09/16/2019
